Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 1 of 16




                 Exhibit 1
           Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 2 of 16

                                                                                                         US008588537B2


(12) United States Patent                                                               (10) Patent No.:                 US 8,588,537 B2
       Volutilainen et al.                                                              (45) Date of Patent:                     Nov. 19, 2013
(54) METHODS, APPARATUSES AND COMPUTER                                            MIPI Alliance, Inc., “UniPro(R) Specifications,” 5 pages, accessed
        PROGRAMI PRODUCTS FOR UTILIZING                                           on Jan. 30, 2013, <http://www.mipi.org/specifications/unipro-speci
                                                                                  fications.
        WIRELESS LINKS FOR COMMUNICATION                                          Candés, Emamnuel J., “Compressive Sampling.” Proceedings of the
        OF COMPRESSED DATA                                                        International Congress of Mathematicians, Aug. 22-30, 2006,
                                                                                  Madrid, Spain, 20 pages, California Institute of Technology, USA.
(75) Inventors: Martti Kalevi Volutilainen, Espoo (FI);                           Romberg, Justin, "Imaging Via Compressive Sampling.” IEEE Sig
                Sergey Balandin, Helsinki (FI)                                    nal Processing Magazine, Mar. 2008, vol. 14, IEEE, USA.
                                                                                  Malioutov, Dmitry M., et al. “Sequential Compressed Sensing,” 11
(73) Assignee: Nokia Corporation, Espoo (FI)                                      pages, accessed Jan. 30, 2013, <http://arxiv.org/abs/1003,0219 v1.
                                                                                  Baraniuk, Richard G., “Lecture Notes: Compressive Sensing.” IEEE
                                                                                  Signal Processing Magazine, Jul. 2007, 4 pages, IEEE, USA.
(*) Notice:            Subject to any disclaimer, the term of this                Drori, Iddo, “Compressed Video Sensing.” Notes from the British
                       patent is extended or adjusted under 35                    Machine Vision Association and Society for Pattern Recognition
                       U.S.C. 154(b) by 283 days.                                 (BMVA) Symposium On 3D Video Analysis, Display and Applica
                                                                                  tions, Feb. 6, 2006, accessed on Jan. 30, 2013, <citeseerx.ist.psu.edu/
(21) Appl. No.: 13/170,737                                                        viewdoc/download?doi=10.1.1.112.3401 >.
                                                                                  Balandin, Sergey, et al., “Embedded Networks in Mobile Devices.”
(22) Filed:            Jun. 28, 2011                                              22 International Journal of Embedded and Real-Time Communica
                                                                                  tion Systems, Jan.-Mar. 2010, pp. 22-36, vol. 1, Issue 1, IGI Global,
                                                                                  USA.
(65)                       Prior Publication Data
        US 2013/OOO4O91 A1                 Jan. 3, 2013                           * cited by examiner
(51) Int. Cl.                                                                     Primary Examiner — Duy M. Dang
        G06K 9/36                      (2006.01)                                  (74) Attorney, Agent, or Firm — Alston & Bird LLP
(52) U.S. Cl.                                                                     (57)                        ABSTRACT
        USPC .......................................................... 382/232
(58) Field of Classification Search                                               An apparatus for compressing data and optimizing transfer of
        USPC .......................... 382/232, 233,240, 270,275                 the compressed data via a wireless link(s) may include a
        See application file for complete search history.                         processor and memory storing executable computer code
                                                                                  causing the apparatus to at least perform operations including
(56)                       References Cited                                       compressing one or more samples of data corresponding to at
                                                                                  least one image based in part on generating a plurality of
                  U.S. PATENT DOCUMENTS                                           wavelet coefficients. The wavelet coefficients correspond to
                                                                                  the sampled data. The computer program code may further
       6,141,453 A * 10/2000 Banham et al. ............... 382,240                cause the apparatus to generate one or more messages includ
 2011/O161514 A1            6/2011 Voutilainen et al.
                                                                                  ing at least one of the wavelet coefficients. Each of the mes
                     OTHER PUBLICATIONS                                           sages may include content denoting that one or more detected
                                                                                  errors below a predetermined threshold are insufficient to
Balandin, Sergey, et al., “Embedded Network Architectures for                     inhibit reconstruction of the image. The computer program
Mobile Devices.” ESA, 9 Spacewire WGSeminar in EDAS, Apr. 27.                     code may further cause the apparatus to enable transmission
2007. Abstract, 1 page, accessed on Jan. 30, 2013, <http://research.              of the messages to a device(s) via at least one wireless link.
nokia.com/publication/5596.                                                       Corresponding methods and computer program products are
Wikimedia Foundation Inc., “UniPro.” Wikipedia, The Free Encyclo                  also provided.
pedia, 7 pages, date last updated Dec. 5, 2012, accessed on Jan. 30.
2013, <http://en.wikipedia.org/wiki/UniProd.                                                       20 Claims, 5 Drawing Sheets


                                                                           SECOND
                                                                        COMMUNICATION      20
                                                                            DEVICE




                                                                                           30




                                                         MOBILE
                                                        TERMINAL                            THRD
                                                                                        COMMUNICATION    25
                                                                                            DEVICE
    Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 3 of 16


U.S. Patent       Nov. 19, 2013   Sheet 1 of 5          US 8,588,537 B2




                             SECOND
                          COMMUNICATION
                              DEVICE




           MOBILE
          TERMINAL                              THIRD
                                            COMMUNICATION
                                                DEVICE



                              FIG. 1.
    Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 4 of 16


U.S. Patent           Nov. 19, 2013           Sheet 2 of 5                   US 8,588,537 B2




                                        84
                                    DEVICE(S)
                                              71



                                        78
                               WIRELESS LINK
                                 MANAGER
                                  MODULE


                                              71



           36             71
       CAMERA
       MODULE
                       / .
                 71                     70
                                PROCESSOR
                         71                                       67
       DISPLAY
          58
               - 4 -                                  --        USER
                                                              INTERFACE
                                                                                    (sER)

      85
           GPU
           7                   74
                                    \
                                              71       N               -76
                               COMMUNICATION                 MEMORY DEVICE
                                 INTERFACE




                                                   OTHER
                                                   USER(S)

                                         30


                                                                              FIG. 2.
    Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 5 of 16


U.S. Patent       Nov. 19, 2013        Sheet 3 of 5                        US 8,588,537 B2




                              9HOSBd
                             09
                                                      TO?L(VNnIdHxSºi)nE
    Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 6 of 16


U.S. Patent       Nov. 19, 2013      Sheet 4 of 5           US 8,588,537 B2




                                     95
                                   DISPLAY
                                     91
                                     GPU


                                                                 95

        COMMUNICATION
                                                    -   ----4--
                                                        USER INPUT
         INTERFACE(S)             PROCESSOR             INTERFACE


                                     96
                                   MEMORY




                                                            90


                                  FIG. 4.
    Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 7 of 16


U.S. Patent            Nov. 19, 2013           Sheet 5 of 5               US 8,588,537 B2




    Compress one or more samples of data corresponding to at least one image - 500
    based in part on generating a plurality of wavelet coefficients Corresponding
                               to the sampled data

       Generate one or more messages including at least one of the Wavelet         505
     coefficients, each of the messages including Content denoting that One or ?
      more detected errors below a predetermined threshold are insufficient to
                        inhibit reconstruction of the image


     Enable transmission of the messages to a device via at least one wireless / 510
                                        link




                                    FIG. 5.
          Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 8 of 16


                                                    US 8,588,537 B2
                               1.                                                                     2
    METHODS, APPARATUSES AND COMPUTER                                 (e.g., pictures, photographs (also referred to herein as
      PROGRAMI PRODUCTS FOR UTILIZING                                 photo(s) (e.g., digital photo)), audio data (e.g., music), video
     WIRELESS LINKS FOR COMMUNICATION                                 data (e.g., one or more videos, video clips) and any other
            OF COMPRESSED DATA                                        suitable data.
                                                                         Some example embodiment may utilize compressed Sam
                 TECHNOLOGICAL FIELD                                  pling (also referred to herein as compressed sensing) com
                                                                      press data and may include a reliability bit (e.g., a reliability
   Example embodiments of the present invention relates               flag bit) in the compressed data. The reliability bit may indi
generally to data compression and more particularly, relates          cate that a state of a wireless link for transfer of the com
to a method, apparatus and computer program product for          10   pressed data is switched to unreliable state. Additionally, the
optimizing transfer of compressed data via one or more wire           reliability bit may indicate or denote that one or more detected
less links.                                                           errors associated with the compressed data is insufficient to
                                                                      inhibit reconstruction of a compressed image or at least a
                     BACKGROUND                                       corresponding portion of the compressed image.
                                                                 15      Some example embodiments may enable transmission of
  The modern communications era has brought about a tre               the compressed data over a wireless link(s) (e.g., a UniPro
mendous expansion of wireline and wireless networks. Com              wireless link) splitting data into several messages (e.g., Uni
puter networks, television networks, and telephony networks           Pro’ messages) and enabling reconstruct of a compressed
are experiencing an unprecedented technological expansion,            image by graphics processor unit (GPU) accessing informa
fueled by consumer demand. Wireless and mobile network                tion (e.g., one or more corresponding wavelet coefficients) of
ing technologies have addressed related consumer demands,             the compressed image via the wireless link(s).
while providing more flexibility and immediacy of informa                By splitting data into the several messages, some of the
tion transfer.                                                        example embodiments may enable recovery of a compressed
  Current and future networking technologies continue to              image with acceptable quality even in instances in which
facilitate ease of information transfer and convenience to       25   parts of the transmitted messages are lost.
users. Due to the now ubiquitous nature of electronic com                In one example embodiment, a method for compressing
munication devices, people of all ages and education levels           data and optimizing transfer of the compressed datavia one or
are utilizing electronic devices to communicate with other            more wireless links is provided. The method may include
individuals or contacts, receive services and/or share infor          compressing one or more samples of data corresponding to at
mation, media and other content. One area in which there is a    30   least one image based in part on generating a plurality of
demand to increase ease of information transfer relates to            wavelet coefficients corresponding to the sampled data. The
compressed data.                                                      method may further include generating one or more messages
   Currently, compression of data may require significant             including at least one of the wavelet coefficients. Each of the
computation resources. However, mobile devices typically              messages may include content denoting that one or more
have only limited amount of battery energy available to per      35   detected errors below a predetermined threshold are insuffi
form compression of data. As a consequence, energy-efficient          cient to inhibit reconstruction of the image. The method may
compression methods that require minimal computing power              further include enabling transmission of the messages to at
and generate highly compressed images may be beneficial to            least one device via at least one wireless link.
conserve computational resources of mobile devices. At                   In another example embodiment, an apparatus for com
present, oftentimes the Nyquist sampling frequency may be        40   pressing data and optimizing transfer of the compressed data
used to compress multimedia content. However, the Nyquist             via one or more wireless links is provided. The apparatus may
sampling frequency generally densely samples data which               include a processor and a memory including computer pro
may require sampling over large amounts of data (e.g., Sam            gram code. The memory and the computer program code are
pling every pixel of an image) for reconstruction or decom            configured to, with the processor, cause the apparatus to at
pression of original data. Dense sampling typically consumes     45   least perform operations including compressing one or more
a large amount of computing resources, which may constrain            samples of data corresponding to at least one image based in
resources of mobile devices.                                          part on generating a plurality of wavelet coefficients corre
   As such, it may be more efficient to provide a mechanism           sponding to the sampled data. The computer program code
of performing sampling and storing of compressed content              may further cause the apparatus to generate one or more
utilizing information that allows practically all compressed     50   messages including at least one of the wavelet coefficients.
data to be reconstructed from much smaller amounts of                 Each of the messages may include content denoting that one
sampled information than what the Nyquist sampling fre                or more detected errors below a predetermined threshold are
quency and other conventional compression methods typi                insufficient to inhibit reconstruction of the image. The com
cally require.                                                        puter program code may further cause the apparatus to enable
   In view of the foregoing drawbacks, it may be beneficial to   55   transmission of the messages to at least one device via at least
provide an efficient and reliable mechanism to compress and           one wireless link.
decompress data which may conserve computational                         In another example embodiment, a computer program
resources of a communication device.                                  product for compressing data and optimizing transfer of the
                                                                      compressed data via one or more wireless links is provided.
                    BRIEF SUMMARY                                60   The computer program product includes at least one com
                                                                      puter-readable storage medium having computer-executable
   A method, apparatus and computer program product are               program code portions stored therein. The computer-execut
therefore provided for providing an efficient and reliable            able program code instructions may include program code
mechanism of compressing data. In this regard, an example             instructions configured to compress one or more samples of
embodiment may optimize an amount of compressed data             65   data corresponding to at least one image based in part on
transferred via one or more wireless links. The compressed            generating a plurality of wavelet coefficients corresponding
data may include, but is not limited to, one or more images           to the sampled data. The program code instructions may also
         Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 9 of 16


                                                      US 8,588,537 B2
                               3                                                                     4
be configured to generate one or more messages including at             for a mobile phone or a similar integrated circuit in a server,
least one of the wavelet coefficients. Each of the messages             a cellular network device, other network device, and/or other
may include content denoting that one or more detected errors           computing device.
below a predetermined threshold are insufficient to inhibit                As defined herein a "computer-readable storage medium.”
reconstruction of the image. The program code instructions              which refers to a non-transitory, physical or tangible storage
may also be configured to enable transmission of the mes                medium (for example, Volatile or non-volatile memory
sages to at least one device via at least one wireless link.            device), may be differentiated from a “computer-readable
   Some example embodiments may provide a better user                   transmission medium, which refers to an electromagnetic
experience by facilitating transfer or compressed data via one          signal.
or more wireless links in an efficient and reliable manner. As     10      FIG. 1 illustrates a generic system diagram in which a
Such, users may enjoy improved capabilities with respect to             device Such as a mobile terminal 10 is shown in a communi
resources of communication devices being conserved, which               cation environment according to Some example embodi
may enable the communication devices to operate or function             ments. As shown in FIG. 1, a system in accordance with some
more efficiently.                                                       example embodiments may include a first communication
                                                                   15   device (for example, mobile terminal 10) and a second com
       BRIEF DESCRIPTION OF THE SEVERAL                                 munication device 20 capable of communication with each
            VIEWS OF THE DRAWINGS                                       other via a network 30. In some cases, embodiments of the
                                                                        present invention may further include one or more additional
   Having thus described the invention in general terms, ref            communication devices, one of which is depicted in FIG. 1 as
erence will now be made to the accompanying drawings,                   a third communication device 25. In some embodiments, not
which are not necessarily drawn to scale, and wherein:                  all systems that employ an embodiment of the present inven
   FIG. 1 is a schematic block diagram of a system according            tion may comprise all the devices illustrated and/or described
to an example embodiment of the invention;                              herein. While example embodiments of the mobile terminal
   FIG. 2 is a schematic block diagram of an apparatus                  10 and/or second and third communication devices 20 and 25
according to an example embodiment of the invention;               25   may be illustrated and hereinafter described for purposes of
   FIG.3 is a schematic block diagram of a display according            example, other types of terminals, such as portable digital
to an example embodiment of the invention;                              assistants (PDAs), pagers, mobile televisions, mobile tele
   FIG. 4 is a schematic block diagram of a device according            phones, gaming devices, laptop computers, cameras, video
to an example embodiment of the invention; and                          recorders, audio/video players, radios, global positioning
   FIG. 5 illustrates a flowchart for facilitating communica       30   system (GPS) and/or Global Navigation Satellite System
tions of compressed data via one or more wireless links                 (GLONASS) devices, Bluetooth headsets, Universal Serial
according to an example embodiment of the invention.                    Bus (USB) devices or any combination of the aforemen
                                                                        tioned, and other types of Voice and text communications
                DETAILED DESCRIPTION                                    systems, can readily employ embodiments of the present
                                                                   35   invention. Furthermore, devices that are not mobile, such as
  Some example embodiments of the present invention will                servers and personal computers may also readily employ
now be described more fully hereinafter with reference to the           embodiments of the present invention.
accompanying drawings, in which some, but not all embodi                  The network 30 may include a collection of various differ
ments of the invention are shown. Indeed, various embodi                ent nodes (of which the second and third communication
ments of the invention may be embodied in many different           40   devices 20 and 25 may be examples), devices or functions that
forms and should not be construed as limited to the embodi              may be in communication with each other via corresponding
ments set forth herein. Like reference numerals refer to like           wired and/or wireless interfaces. As such, the illustration of
elements throughout. As used herein, the terms “data.” “con             FIG. 1 should be understood to be an example of a broad view
tent,” “information” and similar terms may be used inter                of certain elements of the system and not an all inclusive or
changeably to refer to data capable of being transmitted,          45   detailed view of the system or the network 30. According to
received and/or stored in accordance with embodiments of                some example embodiments the network 30 may be capable
the present invention. Thus, use of any such terms should not           of Supporting communication in accordance with any one or
be taken to limit the spirit and scope of embodiments of the            more of a number of First-Generation (1G), Second-Genera
present invention.                                                      tion (2G), 2.5G, Third-Generation (3G), 3.5G, 3.9G, Fourth
   Additionally, as used herein, the term “circuitry refers to     50   Generation (4G) mobile communication protocols, Long
(a) hardware-only circuit implementations (for example,                 Term Evolution (LTE) or Evolved Universal Terrestrial Radio
implementations in analog circuitry and/or digital circuitry);          Access Network (E-UTRAN), Self Optimizing/Organizing
(b) combinations of circuits and computer program                       Network (SON) intra-LTE, inter-Radio Access Technology
product(s) comprising software and/or firmware instructions             (RAT) Network and/or the like. According to some example
stored on one or more computer readable memories that work         55   embodiments, the network 30 may be a point-to-point (P2P)
together to cause an apparatus to perform one or more func              network.
tions described herein; and (c) circuits, such as, for example,           One or more communication terminals such as the mobile
a microprocessor(s) or a portion of a microprocessor(s), that           terminal 10 and the second and third communication devices
require software or firmware for operation even if the soft             20 and 25 may be in communication with each other via the
ware or firmware is not physically present. This definition of     60   network 30 and each may include an antenna orantennas for
 circuitry applies to all uses of this term herein, including in        transmitting signals to and for receiving signals from one or
any claims. As a further example, as used herein, the term              more base sites. The base sites could be, for example one or
 circuitry also includes an implementation comprising one or            more base stations (BS) that is a part of one or more cellular
more processors and/or portion(s) thereof and accompanying              or mobile networks or one or more access points (APs) that
software and/or firmware. As another example, the term “cir        65   may be coupled to a data network, Such as a Local Area
cuitry as used herein also includes, for example, a baseband            Network (LAN), Wireless Local Area Network (WLAN), a
integrated circuit or applications processor integrated circuit         Wi-Fi Network, a Metropolitan Area Network (MAN), and/or
          Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 10 of 16


                                                      US 8,588,537 B2
                              5                                                                     6
a Wide Area Network (WAN), such as the Internet. In turn,               mizing communications of compressed data via one or more
other devices Such as processing elements (for example, per             wireless links according to some example embodiments.
Sonal computers, server computers or the like) may be                   Some example embodiments of the invention will now be
coupled to the mobile terminal 10 and the second and third              described with reference to FIG. 2, in which certain elements
communication devices 20 and 25 via the network 30. By                  of an apparatus 50 are displayed. The apparatus 50 of FIG. 2
directly or indirectly connecting the mobile terminal 10 and            may be employed, for example, on the mobile terminal 10
the second and third communication devices 20 and 25 (and/              (and/or the second communication device 20 or the third
or other devices) to the network 30, the mobile terminal 10             communication device 25). Alternatively, the apparatus 50
and the second and third communication devices 20 and 25
may be enabled to communicate with the other devices or            10
                                                                        may be embodied on a network device of the network 30.
each other. For example, the mobile terminal 10 and the                 However, the apparatus 50 may alternatively be embodied at
second and third communication devices 20 and 25 as well as             a variety of other devices, both mobile and fixed (such as, for
other devices may communicate according to numerous com                 example, any of the devices listed above). In some cases, an
munication protocols including Hypertext Transfer Protocol              embodiment may be employed on a combination of devices.
(HTTP) and/or the like, to thereby carry out various commu         15   Accordingly, some embodiments of the invention may be
nication or other functions of the mobile terminal 10 and the           embodied wholly at a single device (for example, the mobile
second and third communication devices 20 and 25, respec                terminal 10), by a plurality of devices in a distributed fashion
tively.                                                                 (for example, on one or a plurality of devices in a P2P net
  Furthermore the mobile terminal 10 and the second and                 work) or by devices in a client/server relationship. Further
third communication devices 20 and 25 may communicate in                more, it should be noted that the devices or elements
accordance with, for example, Radio Frequency (RF), Cellu               described below may not be mandatory and thus some may be
lar, Near Field Communication (NFC), Bluetooth (BT),                    omitted in some embodiments.
Infrared (IR) or any of a number of different wireline or                  Referring now to FIG. 2, the apparatus 50 may include or
wireless communication techniques, including Local Area                 otherwise be in communication with a processor 70, a user
Network (LAN), Wireless LAN (WLAN), Worldwide                      25   interface 67, a communication interface 74, a memory device
Interoperability for Microwave Access (WiMAX), Wireless                 76, a display 85, a camera module 36 and a wireless link
Fidelity (Wi-Fi), Ultra-Wide Band (UWB), Wibree tech                    manager module 78. According to Some example embodi
niques and/or the like. As such, the mobile terminal 10 and the         ments the wireless link manager module 78, the camera mod
second and third communication devices 20 and 25 may be                 ule 36, the display 85, the processor 70 and the memory
enabled to communicate with the network 30 and each other          30   device 76 may communicate via bus 71 such as, for example,
by any of numerous different access mechanisms. For                     a Mobile Industry Processor Interface (MIPIR) Unified Pro
example, mobile access mechanisms such as Wideband Code                 tocol (MIPIR UniPro') wireless link, DiscobusTM wireless
Division Multiple Access (W-CDMA), CDMA2000, Global                     link or any other Suitable link. In this regard, data such as, for
System for Mobile communications (GSM), General Packet                  example, compressed data may be exchanged between the
Radio Service (GPRS) and/or the like may be supported as           35   wireless link manager module 78, the camera module 36, the
well as wireless access mechanisms such as WLAN,                        display 85, the processor 70, the memory device 76 and/or
WiMAX, and/or the like and fixed access mechanisms such as              one or more external devices (e.g., one or more device(s) 84)
Digital Subscriber Line (DSL), cable modems, Ethernet and/              in one or more data packets (e.g., messages (e.g., UniPro
or the like.                                                            messages)) via bus 71, as described more fully below.
   According to some example embodiments, the first com            40      According to some example embodiments, the display 85
munication device (for example, the mobile terminal 10) may             may be a touch screen display. The display may include a
be a mobile communication device Such as, for example, a                graphics processing unit (GPU) 58 configured to decode,
wireless telephone or other devices Such as a personal digital          decompress and/or reconstruct data (e.g., images, video data,
assistant (PDA), mobile computing device, camera, video                 audio data, etc.), as described more fully below. The memory
recorder, audio/video player, positioning device, game             45   device 76 may include, for example, volatile and/or non
device, television device, radio device, or various other like          volatile memory. For example, the memory device 76 may be
devices or combinations thereof. The second communication               an electronic storage device (for example, a computer read
device 20 and the third communication device 25 may be                  able storage medium) comprising gates configured to store
mobile or fixed communication devices. However, in one                  data (for example, bits) that may be retrievable by a machine
example, the second communication device 20 and the third          50   (for example, a computing device like processor 70). In some
communication device 25 may be servers, remote computers                embodiments, the memory device 76 may be a tangible
or terminals such as personal computers (PCs) or laptop com             memory device that is not transitory. The memory device 76
puters.                                                                 may be configured to store information (for example, com
  According to some example embodiments, the network 30                 pressed data, decompressed data, etc.), data, files, applica
may be an ad hoc or distributed network arranged to be a           55   tions, instructions or the like for enabling the apparatus to
Smart space. Thus, devices may enter and/or leave the net               carry out various functions in accordance with example
work 30 and the devices of the network 30 may be capable of             embodiments of the invention. For example, the memory
adjusting operations based on the entrance and/or exit of other         device 76 could be configured to buffer input data for pro
devices to account for the addition or subtraction of respective        cessing by the processor 70. Additionally or alternatively, the
devices or nodes and their corresponding capabilities.             60   memory device 76 could be configured to store instructions
  According to Some example embodiments, the mobile ter                 for execution by the processor 70. As yet another alternative,
minal as well as the second and third communication devices             the memory device 76 may be one of a plurality of databases
20 and 25 may employ an apparatus (for example, apparatus               that store information and/or media content (for example,
of FIG. 2) capable of functioning according to example                  pictures (e.g., images), videos, audio data, etc.). The memory
embodiments of the invention.                                      65   device 76 may also store data received from one or more radio
   FIG. 2 illustrates a schematic block diagram of an appara            frequency devices (e.g., radio frequency identification
tus for performing compression sampling of data and opti                (RFID) tags, near field communication (NFC) tags, etc.).
        Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 11 of 16


                                                     US 8,588,537 B2
                               7                                                                      8
   The apparatus 50 may, according to some example                     tiple antennas) and Supporting hardware and/or software for
embodiments, be a mobile terminal (for example, mobile                 enabling communications with a wireless communication
terminal 10) or a fixed communication device or computing              network (for example, network 30). In fixed environments,
device configured to employ example embodiments of the                 the communication interface 74 may alternatively or also
invention. According to some example embodiments, the                  Support wired communication. As such, the communication
apparatus 50 may be embodied as a chip or chip set. In other           interface 74 may include a communication modem and/or
words, the apparatus 50 may comprise one or more physical              other hardware/software for Supporting communication via
packages (for example, chips) including materials, compo               cable, digital subscriber line (DSL), universal serial bus
nents and/or wires on a structural assembly (for example, a            (USB), Ethernet or other mechanisms.
baseboard). The structural assembly may provide physical          10      The user interface 67 may be in communication with the
strength, conservation of size, and/or limitation of electrical        processor 70 to receive an indication of a user input at the user
interaction for component circuitry included thereon. The              interface 67 and/or to provide an audible, visual, mechanical
apparatus 50 may therefore, in Some cases, be configured to            or other output to the user. As such, the user interface 67 may
implement embodiments of the invention on a single chip or             include, for example, a keyboard, a mouse, a joystick, a
as a single "system on a chip. As such, in Some cases, a chip     15   display, a touch screen, a microphone, a speaker, or other
or chipset may constitute means for performing one or more             input/output mechanisms. In some example embodiments in
operations for providing the functionalities described herein.         which the apparatus is embodied as a server or some other
Additionally or alternatively, the chip or chipset may consti          network devices, the user interface 67 may be limited,
tute means for enabling user interface navigation with respect         remotely located, or eliminated. The processor 70 may com
to the functionalities and/or services described herein.               prise user interface circuitry configured to control at least
   The processor 70 may be embodied in a number of differ              Some functions of one or more elements of the user interface,
ent ways. For example, the processor 70 may be embodied as             Such as, for example, a speaker, ringer, microphone, display,
one or more of various processing means such as a coproces             and/or the like. The processor 70 and/or user interface cir
Sor, microprocessor, a controller, a digital signal processor          cuitry comprising the processor 70 may be configured to
(DSP), processing circuitry with or without an accompanying       25   control one or more functions of one or more elements of the
DSP or various other processing devices including integrated           user interface through computer program instructions (for
circuits such as, for example, an ASIC (application specific           example, Software and/or firmware) stored on a memory
integrated circuit), an FPGA (field programmable gate array),          accessible to the processor 70 (for example, memory device
a microcontroller unit (MCU), a hardware accelerator, a spe            76, and/or the like).
cial-purpose computer chip, or the like. In some example          30      As shown in FIG. 2, the apparatus 50 may also include one
embodiments, the processor 70 may be configured to execute             or more means for sharing and/or obtaining data. For
instructions stored in the memory device 76 or otherwise               example, the apparatus may comprise a short range radio
accessible to the processor 70. As such, whether configured            frequency (RF) transceiver and/or interrogator 64 So data may
by hardware or software methods, or by a combination                   be shared with and/or obtained from electronic devices (for
thereof, the processor 70 may represent an entity (for            35   example, a RF access point(s)) in accordance with RF tech
example, physically embodied in circuitry) capable of per              niques. The apparatus may comprise other short range trans
forming operations according to embodiments of the inven               ceivers, such as, for example an infrared (IR) transceiver 66,
tion while configured accordingly. Thus, for example, when             a BluetoothTM (BT) transceiver 68 operating using Blue
the processor 70 is embodied as an ASIC, FPGA or the like,             toothTM brand wireless technology developed by the Blue
the processor 70 may be specifically configured hardware for      40   toothTM Special Interest Group, and/or the like. The Bluetooth
conducting the operations described herein. Alternatively, as          transceiver 68 may be configured to operate according to
another example, when the processor 70 is embodied as an               WilbreeTM radio standards. The apparatus 50 may also include
executor of Software instructions, the instructions may spe            a WLAN transceiver 69 configured to transmit and/or receive
cifically configure the processor 70 to perform the algorithms         data from electronic devices (for example, a WLAN access
and operations described herein when the instructions are         45   point(s)) according to a WLAN technique Such as, for
executed. However, in some cases, the processor 70 may be a            example, IEEE 802.11 techniques. In some example embodi
processor of a specific device (for example, a mobile terminal         ments, the WLAN transceiver 69 may also be configured to
or network device) adapted for employing embodiments of                transmit and/or receive data from electronic devices accord
the invention by further configuration of the processor 70 by          ing to various wireless networking techniques, including, but
instructions for performing the algorithms and operations         50   not limited to, Wi-Fi LAN techniques, and/or the like. In this
described herein. The processor 70 may include, among other            regard, the apparatus 50 and, in particular, the short range
things, a clock, an arithmetic logic unit (ALU) and logic gates        transceiver may be capable of transmitting data to and/or
configured to support operation of the processor 70.                   receiving data from electronic devices (for example, a RFID
   In some example embodiments, the processor 70 may be                tag(s), a NFC tag(s), an IR access point(s), a BT access
configured to operate a connectivity program, Such as a           55   point(s), etc.) within a proximity of the apparatus, such as
browser, Web browser or the like. In this regard, the connec           within 10 meters, for example.
tivity program may enable the apparatus 50 to transmit and                The apparatus 50 includes a media capturing element, such
receive Web content, such as for example location-based con            as camera module 36. The camera module 36 may include a
tent or any other Suitable content, according to a Wireless            camera, Video and/or audio module, in communication with
Application Protocol (WAP), for example.                          60   the processor 70 and the display 85. The camera module 36
   The communication interface 74 may be any means such as             may be any means for capturing an image, video and/or audio
a device or circuitry embodied in either hardware, a computer          for storage, display or transmission. For example, the camera
program product, or a combination of hardware and Software             module 36 may include a digital camera capable of forming a
that is configured to receive and/or transmit data from/to a           digital image file from a captured image. As such, the camera
network and/or any other device or module in communication        65   module 36 includes all hardware, such as a lens or other
with the apparatus 50. In this regard, the communication               optical component(s), and Software necessary for creating a
interface 74 may include, for example, an antenna (or mul              digital image file from a captured image. Alternatively, the
        Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 12 of 16


                                                      US 8,588,537 B2
                                9                                                                       10
camera module 36 may include only the hardware needed to                   To compress an image(s) being sampled by the wireless
view an image, while a memory device (e.g., memory device               link manager module 78, the wireless link manager module
76) of the apparatus 50 stores instructions for execution by the        78 may detect one or more signals of the pixels of the image(s)
processor 70 in the form of software necessary to create a              and may sample a portion of the data (e.g., a predetermined
digital image file from a captured image. In an example                 amount) of the image, but may not necessarily sample every
embodiment, the camera module 36 may further include a                  pixel of the image(s). In this regard, the wireless link manager
processing element such as a co-processor which assists the             module 78 may sample enough of the data to generate a
processor 70 in processing image data and an encoder and/or             continuous signal (e.g., an analog signal) that may form a
decoder for compressing and/or decompressing image data.                projection (e.g., associated with one or more wavelet coeffi
The encoder and/or decoder may encode and/or decode                10
                                                                        cients) of the portion (e.g., corresponding pixels) of the
according to a Joint Photographic Experts Group, (JPEG)                 image(s) that is sampled. In this regard, the projection may
standard format or another like format. In some cases, the              correspond to a representative compressed portion of the
camera module 36 may providelive image data to the display              image being sampled, as described more fully below. The
85. In this regard, the camera module 36 may facilitate or              wireless link manager module 78 may perform the process of
provide a camera view to the display 85 to show live image         15
data, still image data, video data, or any other Suitable data.         generating one or more additional projections in this manner
Moreover, in an example embodiment, the display 85 may be               to obtain a representative number of projections correspond
located on one side of the apparatus 50 and the camera mod              ing to other pixels of the image(s) until enough projections are
ule 36 may include a lens positioned on the opposite side of            obtained to reconstruct the original image(s).
the apparatus 50 with respect to the display 85 to enable the              Each of the projections generated by the wireless link
camera module 36 to capture images on one side of the                   manager module 78 may be sent by wireless link manager
apparatus 50 and present a view of Such images to the user              module 78 in one or more data packets (e.g., messages (e.g.,
positioned on the other side of the apparatus 50. In an example         UniPro' messages, DiscobusTM messages, etc.)) to the dis
embodiment, the camera module 36 may provide data (e.g.,                play 85 (and/or to one or more external display devices (e.g.,
one or more images, video data, etc.) to the memory 36 via         25   display 95 of FIG. 4)). In an example embodiment, the wire
bus 71 for processing by the wireless link manager module               less link manager module 78 may split the data associated
78. In this regard, the wireless link manager module 78 may             with the total number of projections (e.g., associated with one
compress and enable decompression of the compressed data,               or more wavelet coefficients) into one or more data packets.
as described more fully below.                                          For example, for purposes of illustration and not of limitation,
   In some example embodiments, the processor 70 may be            30   consider that the wireless link manager module 78 generated
embodied as, include or otherwise control the wireless link             1,000 projections corresponding to an image(s). In this
manager module 78. The wireless link manager 78 may be                  regard, the wireless link manager module 78 may, but need
any means such as a device or circuitry operating in accor              not, send each of the projections in a corresponding data
dance with software or otherwise embodied in hardware or a              packet(s) to a display (e.g., display 85 or an external display
combination of hardware and Software (for example, proces          35   (e.g., display 95 of FIG. 4)). As such, in this example, the
sor 70 operating under software control, the processor 70               display may receive 1,000 data packets in which each data
embodied as an ASIC or FPGA specifically configured to                  packet may include a corresponding projection. Although in
perform the operations described herein, or a combination               this example embodiment, the wireless link manager module
thereof) thereby configuring the device or circuitry to perform         78 may include one projection (associated with one or more
the corresponding functions of the wireless link manager 78,       40   wavelet coefficients) in each data packet corresponding to the
as described below. Thus, in an example in which software is            total number of generated projections for an image(s), it
employed, a device or circuitry (for example, the processor 70          should be pointed out that the wireless link manager module
in one example) executing the Software forms the structure              78 may include any suitable number of projections (e.g., 2, 3,
associated with Such means.                                             4, projections, etc.) in a data packet(s) corresponding to a
   The wireless link manager module 78 may perform com             45   sampled/compressed image(s).
pression sampling (or sensing) of data by (for example, only)              In addition, in instances in which the wireless link manager
sampling relevant information required to reconstruct an                module 78 may generate the data packets (e.g., messages
original or nearly equal original item(s) of data (e.g., an             (e.g., UniPro’ messages, DiscobusTM messages, etc.)) for
image(s), video(s), audio data, etc.). In this regard, the origi        sending via the bus 71 to the display 85 or other devices, the
nal item(s) of data (e.g., content) may be reconstructed from      50   wireless link manager module 78 may include data in each of
a smaller amount of information than is required fora Nyquist           the packets indicating a bit (e.g., a reliability flag bit (e.g., a
sampling frequency or other conventional compression                    reliability flag bit of a UniPro’ message (e.g., a point-to
mechanisms.                                                             point (P2P) reliability flag bit)) that denotes that the data (e.g.,
   The wireless link manager module 78 may compress data                one or more projections) in the respective data packet corre
based in part generating one or more projections (e.g., related    55   sponds to an unreliable state/mode. The bit (e.g., reliability
to wavelet coefficients) of an item(s) of data (e.g., an                bit) serving to indicate/denote that the data (e.g., one or more
image(s)). The data may be received via bus 71 from the                 projections) of the respective data packet is in an unreliable
memory device 76. The data may include, but is not limited to,          state/mode, may denote that the corresponding data packet(s)
image data, video data, audio data and any other Suitable data.         may not need to be resent in the event of a detection of an error
For purposes of illustration and not of limitation, the descrip    60   (e.g., bit error of a projection(s)) within the data packet(s). In
tion below may, but need not, relate to the wireless link               an example embodiment, in response to receipt of a corre
manager module 78 compressing items of data Such as, for                sponding data packet(s), the GPU 58 of the display 85 may
example, one or more images, video data, etc. (e.g., a still            determine whether there is an error in data of a projection
image, one or more images in sequence forming a video(s),               (e.g., detect an error of a wavelet coefficient(s)) correspond
video clip, etc). However, it should be pointed out that the       65   ing to a compressed image(s). The error(s) may, but need not,
wireless link manager module 78 may compress other data                 be caused by a bit error rate (BER) of the bus 71 (e.g., a
(e.g., audio data, etc.) in a similar manner.                           UniPro' wireless link, a DiscobusTM wireless link, etc.).
        Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 13 of 16


                                                      US 8,588,537 B2
                               11                                                                     12
   In an example embodiment, by splitting the data corre                 as an ASIC or FPGA specifically configured to perform the
sponding to the total number of projections corresponding to             operations described herein, or a combination thereof)
an image(s) in one or more data packets, the wireless link               thereby configuring the device or circuitry to perform the
manager module 78 may enable recovery or reconstruction of               corresponding functions of the GPU 48, as described herein.
the original data of the image(s) even in instances in which up     5    Thus, in an example in which Software is employed, a device
to 70% of the data of the corresponding data packets may be              or circuitry (for example, the processor 70 in one example)
lost (for example, due to error). As such, each of the data              executing the software forms the structure associated with
packets corresponding to an image(s) may be associated with,             Such means.
or may include, data indicating/denoting that when a number                 The processor 50 may decompress and/or reconstruct an
of errors above a predetermined threshold (e.g., equal to or        10   original image(s) corresponding to the compressed samples
above 71% error detection) are detected, by the GPU 58, this             associated with the projections (e.g., related to wavelet coef
detection may trigger the GPU 58 to send a message to the                ficients) generated by the wireless link manager module 78.
wireless link manager module 78 to resend the corresponding              In an example embodiment, the processor 50 may decom
data packet(s). On the other hand, each of the data packets              press and/or reconstruct an original image(s) by detecting one
corresponding to an image(s) may be associated with, or may         15   or more wavelet coefficients of corresponding projections
include, data indicating/denoting that when a number of                  that may be selected by the processor 50 which relate to a
errors equal to or below a predetermined threshold (e.g.,                Smallest total variation, for example, a best match to the
equal to or below 70% error detection) are detected, by the              original signal at the corresponding point(s) (e.g., a pixel(s))
GPU58, may denote to the GPU 58 to continue decompress/                  in which an original signal (e.g., an analog signal) was
reconstruct the data (e.g., projections) of the corresponding            sampled by the wireless link manager module 78, as
data packet(s) based on the data (e.g., 30% of the correct data)         described more fully below.
that does not correspond to any errors. In this regard, the data            Referring now to FIG. 4, a block diagram of one example
(e.g., a reliability bit) may denote that the detected errors            of a device is provided. According to some example embodi
equaling or below the predetermined threshold are insuffi                ments, the device 90 (e.g., device(s) 84, a network device,
cient to inhibit reconstruction of the image(s).                    25   etc.) may be a standalone device. In some other example
   By not triggering the GPU 58 to request resending of data             embodiments, the device 90 may be a headset, a television,
packets having an error equal to or below a predetermined                etc. As shown in FIG. 4, the device 90 (for example, a server)
threshold (e.g., equal to or below 70% of detected errors), the          generally includes a processor 94 and an associated memory
wireless link manager module 78 may enable conservation of               96. The memory 96 may comprise volatile and/or non-vola
processing and memory resources of the apparatus 50 which           30   tile memory, and may store content, data and/or the like. For
may enhance the operation/functionality of the apparatus 50.             example, the memory may store content, data, information,
According to an example embodiment, even in instances in                 and/or the like transmitted from, and/or received by, the
which a predetermined amount of data (e.g., projections) of              device. Also for example, the memory 96 may store client
the data packets are detected, by the GPU58 to be in error, the          applications, instructions, and/or the like for the processor 94
wireless link manager module 78 may enable reconstruction/          35   to perform the various operations of the network device in
decompression of a corresponding image(s) in a high quality              accordance with example embodiments of the invention, as
manner based in part on utilizing the data without the errors            described herein. The memory 96 may also store one or more
(e.g., 30% of the data having no errors.).                               projections of data received, in one or more data packets via
   Referring now to FIG. 3, a schematic block diagram of a               the bus 71 from the wireless link manager module 78 and/or
display is provided according to an example embodiment.             40   memory device 76. The projections may be associated with
The display 45 (e.g., display 85) may include a graphical                one or more corresponding compressed images.
processing unit (GPU) 48 (e.g., GPU 58) including a proces                  In addition to the memory 96, the processor 94 may also be
sor 50 and a memory 56. The memory 56 may comprise                       connected to at least one interface or other means for display
Volatile and/or non-volatile memory, and may store content,              ing, transmitting and/or receiving data, content, and/or the
data and/or the like. For example, the memory 56 may store          45   like. In this regard, the interface(s) may comprise at least one
data such as, for example, one or more data packets (e.g.,               communication interface 98 or other means for transmitting
messages (e.g., UniPro’ messages, DiscobusTM messages,                   and/or receiving data, content, and/or the like, via bus 71 for
etc.)) received via bus 71 from one or more devices such as,             example, as well as at least one optional user input interface
for example, the wireless link manager module 78, the pro                95. The user input interface 95, in turn, may comprise any of
cessor 70, etc. The data packets may include a projection(s)        50   a number of devices allowing the device 90 to receive data
with a respective reliability bit indicating or denoting that the        from a user, Such as a keypad, a touch display, a joystick or
data of the data packets may be in an unreliable state/mode.             other input device. In this regard, the processor 94 may com
   The processor 50 may be connected to the memory 56 and                prise user interface circuitry configured to control at least
may comprise user interface circuitry configured to control at           Some functions of one or more elements of the user input
least Some functions of one or more elements of a user input        55   interface. The processor and/or user interface circuitry of the
interface. The processor 50 and/or user interface circuitry of           processor may be configured to control one or more functions
the processor 56 may be configured to control one or more                of one or more elements of the user interface through com
functions of one or more elements of the user input interface            puter program instructions (for example, Software and/or
through computer program instructions (e.g., Software and/or             firmware) stored on a memory accessible to the processor (for
firmware) stored on a memory (e.g., memory 56) accessible           60   example, Volatile memory, non-volatile memory, and/or the
to the processor (e.g., volatile memory, non-volatile memory,            like).
and/or the like).                                                           In some example embodiments, the processor 94 may be
   In an example embodiment, the processor 50 may be any                 embodied as, include or otherwise control the GPU 91 (e.g.,
means such as a device or circuitry operating in accordance              GPU 48) of the display 95. This display 95 may be a touch
with software or otherwise embodied in hardware or a com            65   display in one example embodiment. The GPU 91 of the
bination of hardware and software (for example, processor 70             display 95 may decompress or reconstruct data received in
operating under software control, the processor 50 embodied              one or more data packets via a bus 71 from the apparatus 50
        Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 14 of 16


                                                       US 8,588,537 B2
                             13                                                                          14
for example. In an example embodiment, the GPU 91 may                     ciated with a device (e.g., camera module 36, display 95, etc.)
decompress and/or reconstruct one or more corresponding                   to automatically switch to the unreliable state/mode of opera
images in the manner analogous to that described above with               tion. In this manner, the wireless link manager module 78
respect to the GPU 48.                                                    may enable a decrease in energy consumption, bandwidth
   As another example in which the wireless link manager                  overhead, etc. while providing high quality content (e.g., a
module 78 may compress sampled data (e.g., lossy compres                  high quality reconstructed image).
sion) and may facilitate decompression of the compressed                     Referring now to FIG. 5, an example flowchart for com
data utilizing compressed sensing, consider an instance in                pressing data and optimizing transfer of the compressed data
which the wireless link manager module 78 detects an N-di                 via one or more wireless links according to an example
mensional signal (e.g., 2,000x1,000) associated with a 3x8           10
                                                                          embodiment is provided. At operation500, an apparatus (e.g.,
bit photo (e.g., an image). In this regard, the wireless link             wireless link manager module 78) may compress one or more
manager module 78 may determine that the 3x8 bit photo may                samples of data corresponding to at least one image (e.g., a
have N-6x108bit vectors that may be projected into M-di                   digital image, image(s) of a video, etc.) based in part on
mensional wavelet domains, where M-N. For example, M                      generating a plurality of wavelet coefficients corresponding
may equal 20,000 (e.g., M=20,000). As such, the wireless link        15
manager module 78 may measure K-4M=80,000 (e.g., 4x20,                    to the sampled data.
000–80,000) wavelet coefficients. It should be pointed out                   At operation 505, an apparatus (e.g., wireless link manager
that K may equal 4M, since in one example embodiment                      module 78) may generate one or more messages (e.g., Uni
about four incoherent samples per unknown nonzero terms                   Pro’ messages, DiscobusTM messages, etc.) including at
may be needed for recovery. By utilizing wavelet coefficients             least one of the wavelet coefficients. Each of the messages
where M-N corresponding to a respective projection(s) of an               may include content (e.g., a reliability bit (e.g., a UniPro
image(s) according to an example embodiment, instead of                   reliability flag bit)) denoting/indicating that one or more
utilizing 6x10° (e.g., 6 million) 8 bit analog to digital conver          detected errors below a predetermined threshold (e.g., equal
sion samples as may be typically required or utilized in tra              to or below 70% error detection associated with the wavelet
ditional/conventional sampling, the exemplary embodiments            25   coefficients) are insufficient to inhibit reconstruction of the
may conserve computing, processing and memory resources                   image. The apparatus (e.g., wireless link manager module 78)
since less data (for example since M-N) may be sampled and                may include at least one of the wavelet coefficients in each of
less data may be needed for reconstruction of an image(s)                 the messages to obtain a total number of messages that aggre
(e.g., the 3x8 bit photo).                                                gately includes all of the wavelet coefficients. In this regard,
   The wireless link manager module 78 may store the com             30   the wavelet coefficients may be split into multiple messages
pressed samples associated with the wavelet coefficients in a             for transmission. At operation 510, an apparatus (e.g., wire
memory (e.g., memory device 76). The corresponding wave                   less link manager module 78) may enable transmission of the
let coefficients may be associated with respective projections            messages to a device (e.g., a display device (e.g., display 85.
which may be included in one or more respective data packets              display 95, etc.)) via at least one wireless link (e.g., a Uni
(e.g., messages (e.g., UniPro’ messages, DiscobusTM mes              35   Pro wireless link, a DiscobusTM wireless link, etc.).
sages, etc.)) by the wireless link manager module 78 and may                It should be pointed out that FIG. 5 is a flowchart of a
be sent to a display (e.g., display 85, display 95) via bus 71.           system, method and computer program product according to
The data packets may include data indicating/denoting that a              some example embodiments of the invention. It will be under
reliability bit is set to an unreliable state/mode. The com               stood that each block of the flowchart, and combinations of
pressed samples relating to the corresponding wavelet coef           40   blocks in the flowchart, can be implemented by various
ficients may be stored in the memory and may be utilized to               means, such as hardware, firmware, and/or a computer pro
reconstruct/decompress the original photo (e.g., the 3x8 bit              gram product including one or more computer program
photo (e.g., an image). In this regard, a GPU (e.g., GPU 58 (or           instructions. For example, one or more of the procedures
GPU91) of a display (e.g., display 85 (or display 95) may                 described above may be embodied by computer program
utilize the wavelength coefficients associated with com              45   instructions. In this regard, in some example embodiments,
pressed sampled data to reconstruct/decompress the com                    the computer program instructions which embody the proce
pressed image (e.g., the compressed 3x8 bit photo).                       dures described above are stored by a memory device (for
   For example, an original image (e.g., the 3x8 bit photo)               example, memory device 76, memory 56, memory 96) and
may be reconstructed/decompressed by a GPU (e.g., GPU 58,                 executed by a processor (for example, processor 70, proces
GPU91) of a display (e.g., display 85, display 95) accessing         50   sor 50, processor 94, wireless link manager module 78). As
data of the memory (e.g., memory device 76, memory 96) and                will be appreciated, any such computer program instructions
determining corresponding wavelet coefficients that are                   may be loaded onto a computer or other programmable appa
selected to provide a smallest total variation, for example, a            ratus (for example, hardware) to produce a machine, such that
best match to an original signal at the corresponding point(s)            the instructions which execute on the computer or other pro
(e.g., corresponding pixels) that the original signal was            55   grammable apparatus cause the functions specified in the
sampled. A GPU (e.g., GPU 58, GPU91) of a corresponding                   flowchart blocks to be implemented. In some example
display (e.g., display 85, display 95) may access the wavelet             embodiments, the computer program instructions are stored
coefficients via the bus 71.                                              in a computer-readable memory that can direct a computer or
   In an alternative example embodiment, the wireless link                other programmable apparatus to function in a particular
manager module 78 may add or include the corresponding               60   manner, such that the instructions stored in the computer
reliability flag bit into a connection setup packet instead of a          readable memory produce an article of manufacture includ
data packet(s) including the wavelet coefficients correspond              ing instructions which implement the function(s) specified in
ing to a respective projection(s). In this regard, the reliability        the flowchart blocks. The computer program instructions may
flag bit may be directly connected to the initialization of the           also be loaded onto a computer or other programmable appa
compressed sampling mechanism. As such, each time the                65   ratus to cause a series of operations to be performed on the
connection setup packet is activated, the wireless link module            computer or other programmable apparatus to produce a
manager 78 may enable the bus 71 (e.g., wireless link) asso               computer-implemented process Such that the instructions
          Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 15 of 16


                                                       US 8,588,537 B2
                           15                                                                           16
which execute on the computer or other programmable appa                    3. The method of claim 1, wherein the wireless link com
ratus implement the functions specified in the flowchart                  prises at least one of a Unified Protocol wireless link or a
blocks.                                                                   Discobus wireless link.
  Accordingly, blocks of the flowchart Support combinations                  4. The method of claim 1, wherein the content comprises a
of means for performing the specified functions. It will also        5    reliability bit comprising a value.
be understood that one or more blocks of the flowchart, and                  5. The method of claim 3, further comprising:
combinations of blocks in the flowchart, can be implemented                  utilizing the reliability bit to enable switching of a mode of
by special purpose hardware-based computer systems which                       the wireless link from a reliable state to an unreliable
perform the specified functions, or combinations of special                    state in which data of the image is reconstructed even
purpose hardware and computer instructions.                          10
                                                                               though an error associated with at least one of the wave
   In some example embodiments, an apparatus for perform                       let coefficients is detected.
ing the method of FIG.5 above may comprise a processor (for                 6. The method of claim 5, further comprising:
example, the processor 70, the processor 50, processor 94, the              continuing to reconstruct a corresponding portion of the
wireless link manager module 78) configured to perform
some or each of the operations (500-510) described above.            15        image in response to detecting one or more errors below
The processor may, for example, be configured to perform the                   a predetermined threshold based in part on information
operations (500-510) by performing hardware implemented                        of the sampled data that is not associated with an error.
logical functions, executing stored instructions, or executing              7. The method of claim 5, further comprising:
algorithms for performing each of the operations. Alterna                   generating a message requesting that one or more corre
tively, the apparatus may comprise means for performing                        sponding wavelet coefficients are retransmitted to the
each of the operations described above. In this regard, accord                 device, in response to detecting one or more errors asso
ing to Some example embodiments, examples of means for                         ciated with the corresponding wavelet coefficients
performing operations (500-510) may comprise, for example,                     above the predetermined threshold.
the processor 70 (for example, as means for performing any of               8. The method of claim 1, wherein the messages comprise
the operations described above), the processor 50, the proces        25   one or more Unified Protocol messages.
sor 94, the wireless link manager module 78 and/or a device                 9. The method of claim 1, further comprising:
or circuitry for executing instructions or executing an algo                enabling decompression of the compressed samples based
rithm for processing information, as described above.                          in part on analyzing one or more respective wavelet
   Many modifications and other embodiments of the inven                       coefficients by accessing data associated with the
tions set forth herein will come to mind to one skilled in the art   30
to which these inventions pertain having the benefit of the                    respective wavelet coefficients via the wireless link.
teachings presented in the foregoing descriptions and the                   10. An apparatus comprising:
associated drawings. Therefore, it is to be understood that the             at least one processor, and
inventions are not to be limited to the specific embodiments                at least one memory including computer program code
disclosed and that modifications and other embodiments are           35        configured to, with the at least one processor, cause the
intended to be included within the scope of the appended                       apparatus to perform at least the following:
claims. Moreover, although the foregoing descriptions and                      compress one or more samples of data corresponding to
the associated drawings describe example embodiments in                           at least one image based in part on generating a plu
the context of certain example combinations of elements and/                      rality of wavelet coefficients corresponding to the
or functions, it should be appreciated that different combina        40           sampled data;
tions of elements and/or functions may be provided by alter                    generate one or more messages comprising at least one
native embodiments without departing from the scope of the                        of the wavelet coefficients, each of the messages com
appended claims. In this regard, for example, different com                       prising content denoting that one or more detected
binations of elements and/or functions than those explicitly                      errors below a predetermined threshold are insuffi
described above are also contemplated as may be set forth in         45           cient to inhibit reconstruction of the image; and
Some of the appended claims. Although specific terms are                       enable transmission of the messages to at least one
employed herein, they are used in a generic and descriptive                       device via at least one wireless link.
sense only and not for purposes of limitation.                              11. The apparatus of claim 10, wherein the memory and
                                                                          computer program code are configured to, with the processor,
  That which is claimed:                                             50   cause the apparatus to:
  1. A method comprising:                                                   generate the messages by including at least one of the
  compressing one or more samples of data corresponding to                    wavelet coefficients in each of the messages to obtain a
     at least one image based in part on generating a plurality               total number of messages that aggregately comprises the
     of wavelet coefficients corresponding to the sampled                      plurality of wavelet coefficients.
     data;                                                           55     12. The apparatus of claim 10, wherein the wireless link
  generating, via a processor, one or more messages com                   comprises at least one of a Unified Protocol wireless link or a
    prising at least one of the wavelet coefficients, each of             Discobus wireless link.
    the messages comprising content denoting that one or                     13. The apparatus of claim 10, wherein the content com
    more detected errors below a predetermined threshold                  prises a reliability bit comprising a value.
    are insufficient to inhibit reconstruction of the image:         60      14. The apparatus of claim 12, wherein the memory and
     and                                                                  computer program code are configured to, with the processor,
  enabling transmission of the messages to at least one                   cause the apparatus to:
     device via at least one wireless link.                                 utilize the reliability bit to enable switching of a mode of
   2. The method of claim 1, wherein generating comprises                      the wireless link from a reliable state to an unreliable
including at least one of the wavelet coefficients in each of the    65        state in which data of the image is reconstructed even
messages to obtain a total number of messages that aggre                       though an error associated with at least one of the wave
gately comprises the plurality of wavelet coefficients.                        let coefficients is detected.
        Case 6:20-cv-00982-ADA Document 22-1 Filed 04/12/21 Page 16 of 16


                                                    US 8,588,537 B2
                              17                                                                   18
   15. The apparatus of claim 14, wherein the memory and                 19. A computer program product comprising at least one
computer program code are configured to, with the processor,          non-transitory computer-readable storage medium having
cause the apparatus to:                                               computer-readable program code portions stored therein, the
   continue to reconstruct a corresponding portion of the             computer-readable program code portions comprising:
     image in response to detecting one or more errors below     5      program code instructions configured to compress one or
     a predetermined threshold based in part on information                more samples of data corresponding to at least one
                                                                           image based in part on generating a plurality of wavelet
     of the sampled data that is not associated with an error.             coefficients corresponding to the sampled data;
   16. The apparatus of claim 14, wherein the memory and                program code instructions configured to generate one or
computer program code are configured to, with the processor,     10        more messages comprising at least one of the wavelet
cause the apparatus to:                                                    coefficients, each of the messages comprising content
   generate a message requesting that one or more corre                    denoting that one or more detected errors below a pre
      sponding wavelet coefficients are retransmitted to the               determined threshold are insufficient to inhibit recon
     device, in response to detecting one or more errors asso             struction of the image; and
     ciated with the corresponding wavelet coefficients          15
                                                                        program code instructions configured to enable transmis
     above the predetermined threshold.                                   sion of the messages to at least one device via at least one
   17. The apparatus of claim 10, wherein the messages com                 wireless link.
prise one or more Unified Protocol messages.                            20. The computer program product of claim 19, further
   18. The apparatus of claim 10, wherein the memory and              comprising:
computer program code are configured to, with the processor,            program code instructions configured to generate the mes
cause the apparatus to:                                                    Sages by including at least one of the wavelet coefficients
   enable decompression of the compressed samples based in                 in each of the messages to obtain a total number of
     part on analyzing one or more respective wavelet coef                 messages that aggregately comprises the plurality of
                                                                           wavelet coefficients.
     ficients by accessing data associated with the respective
     wavelet coefficients via the wireless link.                                             k     k   k   k   k
